                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROCHELLE SHIPLEY,               :                      CIVIL ACTION
                                :
     v.                         :
                                :
QIAO HONG HUANG, JUDGE MATTHEW :
WOLF, JUDGE BRADLEY MOSS, JUDGE :
PAULA PATRICK and JACOB SPIDEL  :                      NO. 19-654

                                           ORDER

       NOW, this 27th day of March, 2019, upon consideration of the plaintiff’s Motion for

Leave to Proceed In Forma Pauperis (Document No. 1), the Complaint, and the Motion

for Injunctive Relief (Document No. 3), it is ORDERED as follows:

       1.       Plaintiff’s Motion for Leave to Proceed In Forma Pauperis is GRANTED;

       2.       The Complaint is deemed filed;

       3.       The Motion for Injunctive Relief is DENIED;

       4.       The Complaint is DISMISSED WITHOUT PREJUDICE for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii);

       5.       The plaintiff’s claims seeking review and stay of state court proceedings are

DISMISSED for lack of jurisdiction;

       6.       The plaintiff is granted leave to file an amended complaint within thirty (30)

days of the date of this Order;

       7.       The Clerk of Court shall send the plaintiff a copy of this Court’s form

complaint to be used by a pro se individual filing a civil action, which the plaintiff may use

to file an amended complaint;

       8.       If an amended complaint is filed, the Clerk shall not make service until

ordered; and,
      9.     If plaintiff fails to file an amended complaint within thirty days, her case will

be dismissed for failure to prosecute.




                                                         /s/TIMOTHY J. SAVAGE




                                             2
